Case 18-01159        Doc 52     Filed 12/05/18     Entered 12/05/18 14:50:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01159
         Brian J Hendenski
         Jackie M Stefaniw
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/16/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $108,955.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01159        Doc 52      Filed 12/05/18    Entered 12/05/18 14:50:55                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $4,390.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $4,390.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,207.75
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $250.25
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,458.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim           Claim         Principal      Int.
 Name                                Class   Scheduled      Asserted        Allowed          Paid         Paid
 ALLY FINANCIAL                  Secured             0.00           NA                NA           0.00       0.00
 ALLY FINANCIAL                  Secured             0.00           NA                NA           0.00       0.00
 DITECH FINANCIAL LLC            Secured       28,983.16            NA                NA           0.00       0.00
 DITECH FINANCIAL LLC            Secured             0.00           NA                NA           0.00       0.00
 FCI LENDER SERVICES INC         Secured             0.00           NA                NA           0.00       0.00
 1ST CRD SRVC/ANYTIME FITNESS    Unsecured         100.00           NA                NA           0.00       0.00
 CAPITAL ONE                     Unsecured      1,783.00            NA                NA           0.00       0.00
 CARDWORKS/CW NEXUS              Unsecured      1,518.00            NA                NA           0.00       0.00
 CITIBANK/BEST BUY/CITICORP CRED Unsecured         597.00           NA                NA           0.00       0.00
 COMENITY BANK/MEIJER            Unsecured         688.00           NA                NA           0.00       0.00
 CREDIT FIRST NATIONAL ASSOC     Unsecured         677.00           NA                NA           0.00       0.00
 ATT UVERSE/DIVERSIFIED CONSULT Unsecured          349.00           NA                NA           0.00       0.00
 FINGERHUT                       Unsecured         387.00           NA                NA           0.00       0.00
 LVNV FUNDING/RESURGENT CAPITA Unsecured           883.00           NA                NA           0.00       0.00
 MID AMERICA BANK/TOTAL C        Unsecured         441.00           NA                NA           0.00       0.00
 MIDLAND FUNDING/CREDIT ONE BA Unsecured           397.00           NA                NA           0.00       0.00
 MIDLAND FUNDING/COMENITY CAP Unsecured            535.00           NA                NA           0.00       0.00
 MIDLAND FUNDING/CITIBANK NA     Unsecured         620.00           NA                NA           0.00       0.00
 MMCA/C1                         Unsecured         922.00           NA                NA           0.00       0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured           35.00           NA                NA           0.00       0.00
 STANISLAUS CREDIT CONTROL SERV Unsecured           35.00           NA                NA           0.00       0.00
 STANISLAUS CREDIT CONTROL SERV Unsecured          140.00           NA                NA           0.00       0.00
 THE AFFILIATED GROUP/PHONE POW Unsecured          151.00           NA                NA           0.00       0.00
 TIMBER TRAILS #4 CONDO ASSOC    Secured             0.00           NA                NA           0.00       0.00
 TIMBER TRAILS #4 CONDO ASSOC    Secured        3,441.03            NA                NA        932.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01159        Doc 52      Filed 12/05/18     Entered 12/05/18 14:50:55              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00              $0.00
       All Other Secured                                       $0.00           $932.00              $0.00
 TOTAL SECURED:                                                $0.00           $932.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,458.00
         Disbursements to Creditors                               $932.00

 TOTAL DISBURSEMENTS :                                                                       $4,390.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
